                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 19-11944-RGS

                                 EMILIO FUSCO

                                        v.

                        STEPHEN SPAULDING, Warden


                                     ORDER

                               September 27, 2019

STEARNS, D.J.

        Emilio Fusco, who is incarcerated at FMC Devens, has filed a petition

under 28 U.S.C. § 2241 (“Petition”), Dkt. #1, in which he challenges the

validity of his federal conviction. For the reasons set forth below, the court

will deny the Petition.

        On May 3, 2012, a jury sitting in the United States District Court for

the Southern District of New York found Fusco guilty of interstate travel in

aid of racketeering in violation of 18 U.S.C. § 1952. See United States v.

Fusco, Crim. No. 1:09-cr-02139-PKC (S.D.N.Y.).1 On March 5, 2014, while

Fusco’s direct appeal was pending before the United States Court of Appeals

for the Second Circuit, the United States Supreme Court issued its opinion in


1   Fusco was convicted on other counts that are not at issue in this action.
Rosemond v. United States, 572 U.S. 65 (2014), which concerns jury

instructions on a charge of aiding and abetting. In his Petition, Fusco argues

that the jury instructions on the charge of      interstate travel in aid of

racketeering were erroneous under Rosemond.

     The Second Circuit has already considered and rejected Fusco’s

Rosemond argument. On March 10, 2014, Fusco’s counsel filed a reply brief

in the direct appeal, dedicating six pages of the twenty-seven page document

to the argument that jury instructions for aiding and abetting interstate

travel in aid of racketeering were erroneous in light of Rosemond. See Fusco

v. United States, Case No. 12-4224 (2d Cir.), Dkt. #101 at 18-27. On March

21, 2014, the Second Circuit issued a Summary Order affirming the judgment

of the district court. See United States v. Fusco, 560 Fed. App’x 43 (2d Cir.

2014). The Second Circuit addressed five specific issues, none of which

concerned the Rosemond argument. At the end of the order, the court stated,

“We have considered Fusco’s remaining arguments and conclude that they

are without merit or abandoned.” Id. at 46. 2

     Through counsel, Fusco subsequently filed a motion under 28 U.S.C.

§ 2255 (“§ 2255”), in which he argued, inter alia, that the jury instructions




2Fusco acknowledges he presented the Rosemond issue on direct appeal, but
he represents that it was “not considered” by the appellate court. Pet. at 8.
                                      2
were erroneous under Rosemond. See Fusco v. United States, Crim No. 09-

cr-01239 (PKC), 2018 WL 6097874, at ** 2, 7 (S.D.N.Y. Nov. 21, 2018). The

trial court found the Rosemond claim to be “procedurally barred because the

Second Circuit addressed this claim on direct appeal.” Id. at *7. The trial

court acknowledged that “[t]he Second Circuit did not explicitly reference

Rosemond in its opinion, but stated that it had ‘considered Fusco’s

remaining arguments and conclude that they are without merit or

abandoned.’” Id. at *7 (quoting United States v. Fusco, 560 Fed. App’x at

46).

       Similarly, Fusco cannot seek relief under Rosemond via a § 2241

petition because the matter was decided on direct appeal. A federal prisoner

cannot challenge the legality of his conviction through a § 2241 petition

unless a motion under § 2255 is “inadequate or ineffective to test the legality

of his detention.” 28 U.S.C. § 2255(e). Relief under § 2255 is “‘inadequate’

or ‘ineffective’ only when, in a particular case, the configuration of section

2255 is such ‘as to deny a convicted defendant any opportunity for judicial

rectification,’” Trenkler v. United States, 536 F.3d 85, 99 (1st Cir. 2008)

(quoting In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998) (emphasis in

original)), a tenet that Fusco himself acknowledges, see Mem. Supp. Pet.,

Dkt. #2, at 3.


                                      3
      Here, a § 2255 motion was not inadequate or ineffective simply because

the trial court found that the Rosemond argument was procedurally barred.

See Hale v. Fox, 829 F.3d 1162, 1171 (10th Cir. 2016) (“Because the Seventh

Circuit considered and resolved [the] claim, [the petitioner] could not bring

it again in his § 2255 motion. . . . This procedural bar does not render § 2255

‘inadequate or ineffective’ under § 2255(e).”). Fusco has not been without

“an opportunity for judicial rectification” with regard to his Rosemond claim.

He was able to present the matter on direct appeal, and the Second Circuit

indicated that it had considered and rejected all of his arguments.

      For the foregoing reasons, the court DENIES the Petition and

DISMISSES this action.

                              SO ORDERED.

                                      /s/ Richard G. Stearns
                                      _ _____                  ___
                                      UNITED STATES DISTRICT JUDGE




                                      4
